Citation Nr: 1617362	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected panic attacks with agoraphobia (claimed as anxiety and post-traumatic stress disorder).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in pertinent part, granted service connection for panic attacks with agoraphobia (claimed as anxiety and post-traumatic stress disorder) and assigned a 30 percent initial rating, effective from May 8, 2009. 

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and Buie v. Shinseki, 24 Vet. App. 242 (2011), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised and is listed on the title page of this decision.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims for an increased initial rating for service-connected panic attacks with agoraphobia and for entitlement to a TDIU.

The Veteran was last afforded a VA examination for his psychiatric disability in September 2010.  At his March 2016 Board hearing, the Veteran testified that he has experienced a worsening of his symptoms since this examination, including an increase in the frequency and severity of panic attacks.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, as the record indicates a potential worsening of the Veteran's condition since his last examination, and the last examination was more than five years ago, a new examination should be obtained on remand.  Since the claims file is being returned, it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In regards to the claim for entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In this case, the Veteran testified that he is not currently working and that he has difficulty finding a job due to his panic attacks and agoraphobia.  As such, the Board finds that the issue of entitlement to a TDIU has been raised by the record and is part and parcel of the Veteran's claim for an increased initial evaluation for service-connected panic attacks with agoraphobia.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

The Board notes that the increased rating issue remanded herein may impact the Veteran's overall evaluation, and thus, the issue is inextricably intertwined with the Veteran's TDIU claim.  Accordingly, the Board must defer adjudication of the Veteran's TDIU claim at this time. 

Moreover, the RO has not adjudicated the Veteran's TDIU claim in the first instance.  As such, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (stating that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with VCAA notice as to the issue of entitlement to a TDIU for a service-connected disability.

2.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA.  

3.  Obtain and associate with the claims file all outstanding VA treatment records for the Veteran's panic attacks with agoraphobia, to include records from the Bradenton Community Based Outpatient Clinic, from May 2009 to the present.  All efforts to obtain these records must be documented in the Veteran's claims file.

4.  The RO/AMC should then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected panic attacks with agoraphobia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder and all pertinent records, including this remand, should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational, social, and functional impairment caused by his panic attacks with agoraphobia. 

The examiner should also elicit a work and education history from the Veteran and ask him to describe the impact of his panic attacks with agoraphobia on his ability to work. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected panic attacks with agoraphobia render him unable to secure or follow a substantially gainful occupation.  The examiner is advised that advancing age must be disregarded when determining whether a Veteran is currently unemployable.

The examiner is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles.

5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the actions are deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completion of the foregoing, the RO/AMC should adjudicate the increased initial rating issue on appeal, as well as adjudicate in the first instance the Veteran's claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.  

	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




